Citation Nr: 0904455	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1971 to 
May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In May 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

The veteran's need for regular aid and attendance is not due 
to his service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1114, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter dated 
in June 2007.  The veteran was notified of the evidence 
needed to substantiate the claim of special monthly 
compensation based on the need for regular aid and 
attendance.  The veteran was notified that VA would obtain VA 
records, and records of other Federal agencies and that he 
could submit private medical records.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life).  The regulations for special monthly 
compensation for aid and attendance or housebound status 
contain criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

To the extent that VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim of special monthly compensation based on the need for 
regular aid and attendance was readjudicated as evidenced by 
the supplemental statement of the case, dated in September 
2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to, but as the claim of 
special monthly compensation for regular aid and attendance 
or housebound status is denied, no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran most recently was 
afforded VA examinations in April 2008 and May 2008.  While 
the veteran has questioned the adequacy of his May 2008 
examination, arguing that the examiner did not ask whether he 
was on pain medication when he experienced mental lapses, the 
Board finds the examination to be adequate, as the veteran 
was thoroughly examined and a rationale for the opinion was 
provided.  

The veteran claims he gave a copy of his wife's statement 
dated in April 2008 to the VA examiner at the time of his 
examination in April 2008, and that it has not been 
considered by the RO.  This statement appears to have been 
considered by the RO as it was part of the claims folder at 
the time of the supplemental statement of the case (SSOC)in 
September 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Legal Criteria

Special monthly compensation is payable to a veteran by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.

A veteran, who as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. § 3.352(a) shall receive additional monthly 
compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

Factual Background

In March 1999, the Board granted service connection for post-
traumatic stress disorder (PTSD).  In a rating decision in 
June 1999, the veteran's rating for PTSD was increased from 
50 percent to 100 percent disabling.  In December 2002, the 
RO granted special monthly compensation based on the 
housebound criteria.  

On VA examination in December 2002, the veteran reported that 
he was able to dress himself and showered three to four times 
per day.  His daily activities included watching television 
and being alone.  He refused medical care except for 
prescribed pain relieving medication.  The examiner was of 
the opinion that the veteran developed paranoid personality 
traits secondary to his PTSD, however, he did not need aid 
and attendance of another person.  His spouse provided for 
his basic nutritional needs, the veteran managed his daily 
hygiene, wants of nature and was competent to manage his own 
financial affairs.  

On VA examination in April 2008, the examiner noted the 
veteran was seeking aid and attendance based on his claimed 
inability to protect himself from hazards of his environment 
due to mental inadequacies resulting from his PTSD, such was 
letting the bath water overflow, leaving wood stove door 
open, attempting to repair the roof under dangerous 
conditions.  The veteran was on prescription medication for 
neck and back pain.  The veteran indicated he had a marijuana 
card for control of his neck and back pain.  The examiner 
indicated the veteran was able to dress, bathe, feed himself 
and attend to bodily functions.  He was able to do 
instrumental activities of daily living (including helping 
his wife feed their horses) and sometimes went by himself to 
visit his mother.  

Physical examination shows the veteran was able to easily 
undress and dress.  The examiner concluded the veteran was 
able to feed, dress, bathe and attend to bodily functions.  
He was able to ambulate, had adequate mobility and was able 
to use the telephone.  The veteran claimed he was still able 
to drive.  The examiner opined that it seemed more probable 
that the veteran's mental lapses were related to drug use for 
neck and back pain, however the examiner requested the 
veteran's mental lapses be evaluated by a psychologist.  

On VA mental examination in May 2008, the veteran was 
ambulatory, was able to dress and feed himself, and to 
perform all tasks related to personal hygiene.  His recent, 
remote and immediate memory was mildly impaired.  He did not 
use any prosthetic devices.  The examiner noted the veteran 
provided several examples regarding protection he needed from 
hazards of the environment, such as his attempts to fix the 
roof (which he did ) or filter on the well.  The examiner 
indicated that the veteran elected to perform the maintenance 
tasks and it was unclear whether or not he exercised poor 
judgment in undertaking these tasks.  It also was unclear 
whether supervision would have modified the veteran's choice 
of activities.  

While the veteran does benefit from his wife's assistance on 
an on-going basis, the examiner was of the opinion that it is 
unclear whether the veteran meets the criteria for aid and 
attendance in that he appeared generally capable of 
accomplishing activities of daily living independently.  The 
examiner noted that the examples of forgetfulness the veteran 
provided are not specifically linked to PTSD symptoms, 
although it appeared that there were times when the veteran 
was not sufficiently cautious or mindful of his surroundings.  
The examiner indicated the veteran may experience times when 
he is less aware of his surrounding due to his use of pain 
medication, Tramadol and medical marijuana.  The examiner 
concluded the veteran was generally able to manage activities 
of daily living independently and provided several examples 
of activities in which he was able to contribute to the 
maintenance of his home (repairing a well and roof, feeding 
horses).  

Analysis

The veteran maintains he needs regular aid and attendance 
because of his service-connected PTSD, which affects his 
judgment, thinking and mood.  He argues that his PTSD causes 
memory problems (he forgets to take his medication and eat 
daytime meals), physical injuries and self-destructive 
tendencies.  The veteran and his wife claim that the veteran 
forgot he was running a bath and flooded his house twice, has 
a problem with hygiene, forgot to close the stove door, 
attempted to fix their water well and could not get out 
without his wife's assistance.  They claim his wife has had 
to quit her job to assist him with his daily activities.  

The veteran's only service-connected disability is PTSD.  
Special monthly compensation for aid and attendance under 38 
C.F.R. § 3.352(a), is based on a service-connected 
disability.  Under the provisions of 38 C.F.R. § 3.352(a), it 
has not been established by the evidence of record that due 
to the veteran's sole service-connected PTSD, he is unable to 
dress or undress himself, or unable to keep himself 
ordinarily clean and presentable, or unable to feed himself 
through loss of coordination of the upper extremities, or 
unable to attend to the wants of nature, or is unable to 
protect himself from hazards or dangers incident to his daily 
environment to warrant regular aid and attendance.  

There is no medical evidence of records showing that the 
veteran is in need of regular aid and attendance.  The VA 
examiner in December 2002 was of the opinion that the veteran 
was not in need of regular aid and attendance.  The VA 
examiners in April 2008 and May 2008 determined that the 
veteran could independently perform activities of daily 
living.  They thoroughly examined the veteran and provided 
rationales for their opinions.  During the examinations the 
examiners noted the veteran was able to dress, bathe and feed 
himself, attend to bodily functions, helped his wife with 
chores, was able to drive and visited his mother.  

As for the veteran's and his spouse's statements, arguing he 
requires regular aid and attendance due to his service-
connected PTSD, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore these 
statements are not competent evidence on the question of 
medical causation, that is, the need for regular aid and 
attendance based on his service-connected PTSD.  

Accordingly, there is a preponderance of the evidence against 
the claim for special monthly compensation based on the need 
for regular aid and attendance, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


